Filed pursuant to Rule 424(b)(3) File No. 333-179641 Grant Park Fund August 2015 Update September 18, 2015 Supplement dated September 18, 2015 to Prospectus dated April 24, 2015 Class August ROR YTD ROR Net Asset Value Net Asset Value per Unit A -6.2% -10.8% $13.2M B -6.2% -11.2% $132.5M $922.27 Legacy 1 -6.0% -9.5% $2.1M $846.00 Legacy 2 -6.0% -9.7% $0.7M $831.18 Global 1 -6.0% -9.5% $20.7M $826.73 Global 2 -6.0% -9.6% $4.9M $812.50 Global 3 -6.2% -10.6% $65.1M $726.26 ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES Sector Commentary Currencies:The U.S. dollar declined after the Federal Reserve indicated there was uncertainty on when to raise interest rates and signaled that a stronger dollar could hinder U.S. inflation and growth.The euro strengthened after Greece received its third bailout and the Consumer Confidence Index for the Eurozone improved unexpectedly.The Japanese yen finished higher due to increased demand for safe-haven assets amidst volatility in the global equity markets.The New Zealand dollar and the Australian dollar declined amidst concerns about the health of China, a key trading partner of both nations. Energy: Gasoline blendstock prices declined over 10% after the U.S. Energy Information Administration reported inventories rose unexpectedly.Crude oil markets rose after Venezuela requested an emergency OPEC meeting to discuss a reduction in global production in response to recent weak oil prices. Equities:Global equity markets finished a volatile month lower on speculation weak growth in China could be a harbinger for a global economic slowdown.Hong Kong’s Hang Seng Index was down over 12% on concerns regarding economic growth in the region. Fixed Income: Fixed-income markets in the U.S., U.K., and Japan finished the month higher after volatility in both global stock and commodity markets drove investors toward safer assets.German Bund markets finished lower, pressured as monetary easing by the People’s Bank of China fostered optimism and reduced demand for safe-haven assets near month end. Grains/Foods:Corn, wheat, and soybean markets fell because favorable weather buoyed supply forecasts and because of uncertainty surrounding China’s economy.Lean hog prices fell over 13% due to decline in demand.Sugar moved lower due to abundant supplies, and coffee prices decreased because of weakness in the Brazilian real. Metals:Gold and platinum prices rose as demand for safe haven assets increased amidst steep losses in global equity markets and on uncertainty surrounding the Federal Reserve's commitment to raising U.S. interest rates.Base metals markets fell as investors worried a weak Chinese economy will lead to a slump in demand for industrial metals. Additional Information: For the Fund’s monthly Account Statement, including the net asset value per unit, and related information, please visit our website at grantparkfunds.com. Sincerely, David Kavanagh President Daily fund performance and weekly commentaries are available on our website at grantparkfunds.com. PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE NOR SHALL THERE BE ANY SALE OF SECURITIES IN ANY JURISDICTION IN WHICH AN OFFER, SOLICITATION OR SALE WOULD BE UNLAWFUL PRIOR TO REGISTRATION OR QUALIFICATION UNDER THE SECURITIES LAWS OF ANY SUCH JURISDICTION OFFERING BY PROSPECTUS ONLY. Account Statement (Prepared from books without audit) For the month ended August 31, 2015 STATEMENT OF INCOME Trading Income (Loss) Monthly Performance Year to Date Performance Realized Trading Income (Loss) -$1,459,379 -$1,247,867 Change In Unrealized Income (Loss) -13,150,432 -13,415,200 Brokerage Commission -102,217 -926,417 Exchange, Clearing Fee and NFA Charges 0 0 Other Trading Costs -199,901 -1,868,370 Change in Accrued Commission -494 -15,258 Net Trading Income (Loss) -14,912,423 -17,473,112 Other Income Monthly Performance Year to Date Performance Interest, U.S. Obligations Interest, Other U.S. Government Securities Gain (Loss) 0 0 Dividend Income 0 0 Total Income (Loss) -14,807,705 -16,583,114 Expenses Monthly Performance Year to Date Performance Management Fee $0 $0 Incentive Fee 0 Operating Expenses Organization and Offering Expenses Brokerage Expenses Dividend Expenses 0 0 Total Expenses Net Income (Loss) -$15,940,184 -$29,771,818 Statement of Changes in Net Asset Value Monthly Performance Year to Date Performance Beginning Balance Additions Net Income (Loss) -15,940,184 -29,771,818 Redemptions -3,130,485 -31,343,162 Balance at August 31, 2015 PERFORMANCE SUMMARY BY CLASS Class Net Asset Value per Unit Units Net Asset Value Monthly RORYear to Date ROR A 11,888.42612 -6.15% -10.84% B -6.20% -11.22% Legacy 1 2,436.44973 -5.97% -9.53% Legacy 2 818.87643 -5.99% -9.68% Global 1 -6.03% -9.47% Global 2 6,023.53647 -6.05% -9.59% Global 3 -6.18% -10.61% To the best of my knowledge and belief the information contained herein is accurate and complete. David Kavanagh, President For Dearborn Capital Management, LLC General Partner of Grant Park Futures Fund, Limited Partnership
